DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/21 has been entered. In view of this RCE, the previous 101 rejection has been withdrawn. However, the examiner has introduced a new ground of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 14, 16, 23, 33, 38-39, 41, 43, 46, 49 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding (US PAT: 9,418,214).
Re claim 1.    Harding discloses a system, comprising: a computer configured to execute an application program, wherein the application program, when executed, is configured to: receive a user attribute (see col.2 lines 53-54); create an anonymous client reference (ACR) associated 
Re claim 2. Harding discloses a system, comprising: a computer configured to execute an application program, wherein the application program, when executed, is configured to: receive a a biometric template, wherein the biometric template has been determined from an input of a biometric (see col.2 lines 52-58); retrieve an anonymous client reference (ACR) associated with the user attribute, wherein the ACR is associated with a user attribute (i.e. “biometric token, see col.2 lines 55-60), and bind the biometric template to the ACR , thereby enabling association between the biometric template and the ACR without requiring a direct link between the user attribute and the biometric template (see col.2 lines 52-66).
Re claim 11. Harding discloses the system of claim 1, further comprising a server configured to receive the biometric template and transmit the biometric template to the application program, wherein, after receiving the biometric template, the server is configured to compare the biometric template against previously stored biometric templates in the database in order to find a match (see col.2 lines 5-15).

Re claim 16. Harding discloses the system of claim 11, further comprising a biometric input device configured to determine the biometric template and transmit the biometric template to the server, wherein the biometric input device is a finger vein reader (see col.2 lines 61-66).
Re claim 23. Claim 23 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1, above.
Re claim 33. Harding discloses the system of any of claim 23, wherein the biometric input device is a finger vein reader and wherein the biometric is a vascular pattern in a finger (see col.2 lines 61-66).
Re claim 38. Claim 38 recites similar limitations to claim 14 and thus rejected using the same art and rationale as in claim 14, above.
Re claim 39. Claim 39 recites similar limitations to claim 2 and thus rejected using the same art and rationale as in claim 2, above.
Re claim 41. Harding further discloses the method of claim 39, further comprising: receiving a user attribute; associating the user attribute with the ACR; wherein the user attribute is any of: date of birth, organization membership, scheme membership, voucher, ticket, loyalty card (see col.1 line 63-col.2 line 5)

Re claim 46. Claim 46 recites similar limitations to claim 41 and thus rejected using the same art and rationale as in claim 41, above.
Re claim 49. Claim 49 recites similar limitations to claim 16 and thus rejected using the same art and rationale as in claim 16, above.
Re claim 53. Harding further discloses the system of claim 1, wherein the application program is further configured to communicate with a holder of a payment account or provider of a payment scheme (see col.1 line 63-col.2 line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5, 7, 22, 40, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Van de Velde et al (Van de hereinafter, US PUB: 2017/0046714).
Re claim 3. Harding does not disclose the system of claim 1, wherein the application program is further configured to communicate with a payment card company. However, Van de makes this disclosure (see paras 0012). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the pending application to incorporate the payment infrastructure of Van de in the system of Harding in order to perform a payment transaction.  
Re claim 4. Harding does not explicitly disclose the system of claim 3, wherein the application program is further configured to receive a tokenised representation of a payment card from the payment card company. However, Van de makes this disclosure (see paras 0010). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the pending application to incorporate the payment infrastructure of Van de in the system of Harding in order to perform a payment transaction.  
Re claim 5. Harding does not explicitly disclose the system of claim 4, wherein the application program is further configured to create an association between the biometric template and the tokenised representation of a payment card and bind the biometric template to the tokenised representation of a payment card. However, Van de makes this disclosure (see paras 0010). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the pending application to incorporate the payment infrastructure of Van de in the system of Harding in order to perform a payment transaction.  

Re claim 22.  Harding does not disclose the system of claim 1, wherein the application program is a cloud-based application. However, official notice is taken that cloud-based application is old and well-known in the art. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the pending application to incorporate the old and well-known cloud-based application in the system of Harding in order to store data remotely.
Re claim 40. Harding does not explicitly disclose the method of claim 39, further comprising: requesting a tokenised representation of the payment card from a payment card company; receiving the tokenised representation of the payment card from the payment card company; creating associations between the tokenised representation of the payment card, the ACR and the biometric template. However, Van de makes this disclosure (see paras 0010). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the pending application to incorporate the payment infrastructure of Van de in the system of Harding in order to perform a payment transaction.  
Re claim 54. Claim 54 recites similar limitations to claim 40 and thus rejected using the same art and rationale as in claim 40, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697